DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/2022 has been entered.
Claim Objections
Claims 1-5, 7-12, 14-18 are objected to because of the following informalities:  
claim 1, 3rd paragraph, line 4 “within the the [redundant] core flowpath” 
claim 18, “a nozzle angle” should be –the acute nozzle angle– to correspond to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folusiak “Assessment of numerical simulations of RDE combustion chamber” and Hishida “Fundamentals of rotating detonations” and in view of GB 1069217 and either Burrus (5,619,855) or Wilde et al (3,299,632) and in view of Silkowski (2015/0323185) and Joshi (2015/0167544) and optionally in view of either Taylor (5,335,501) or Holladay (5,279,126).  Folusiak et al teach A turbine engine [see Fig. 1], comprising: a compressor rotor comprising a compressor airfoil, wherein the compressor airfoil defines a trailing edge, and wherein the compressor airfoil is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius and an inner radius at the compressor rotor [see Fig. 1]; and a rotating detonation combustion (RDC) system [Figs. 1, 2] comprising an outer wall and an inner wall, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber therebetween, wherein the RDC system further comprises a convergent-divergent nozzle assembly within the core flowpath, and wherein the RDC system defining a convergent-divergent nozzle assembly [see Fig. 1, noting the cross section of the nozzle is convergent-divergent], wherein the convergent-divergent nozzle assembly defines a fuel injection opening providing a flow of fuel [H2] to the detonation chamber in the radial direction to the convergent-divergent nozzle assembly, and wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the convergent-divergent nozzle assembly of the RDC system such as to obviate a diffuser dump region [none disclosed], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; and a turbine section having a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber, wherein the strut is disposed at [broadly] an acute nozzle angle1 relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein a detonation wave produced from the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [inherent in all rotating detonation engines as a detonation wave produced from the flow has both an axial component and a circumferential rotation thus forming at an acute angle relative to the reference radial plane – compare with applicant’s Fig. 4, angle 85, noting that applicant’s flow also has an axial component and circumferential component, alternately disclosed by Hishida], and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both;   wherein the radial distance of the core flowpath is defined approximately at the trailing edge or downstream of the compressor airfoil;  wherein the compressor rotor defines a downstream-most rotor of a compressor section of the turbine engine proximate to the RDC system; wherein the core flowpath defines a turbine radial distance at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor.
 	As treated above, a detonation wave produced from the flow of fuel/oxidizer mixture inherently approaches the turbine airfoil at an acute angle relative to the reference radial plane [inherent in all rotating detonation engines as a detonation wave produced from the flow has both an axial component and a circumferential rotation thus forming at an acute angle relative to the reference radial plane – compare with applicant’s Fig. 4, angle 85, noting that applicant’s flow also has an axial component and circumferential component.  Alternately, Hishida [see annotations of Figs. 1a,b and citations] teaches that in rotating detonation engines a detonation wave produced from the flow of fuel/oxidizer mixture [see e.g. the shock or contact surface] approaches the downstream end of the combustion chamber [and to a turbine of the prior art when combined therewith] at an acute angle relative to the reference radial plane [see also page 5, left col.]  Accordingly, to the extent not already inherent, it would have been obvious to one of ordinary skill in the art to make a detonation wave produced from the flow of fuel/oxidizer mixture approaches the downstream end of the combustion chamber /turbine airfoil, as taught by Hishida, as the typical behavior of the rotating detonation wave.

    PNG
    media_image1.png
    639
    372
    media_image1.png
    Greyscale

 	 Folusiak et al do not teach the RDC system has the nozzle assembly defined by a strut defined along a radial direction wherein the nozzle assembly defines a fuel injection opening through the nozzle wall and downstream of an upstream end of the strut providing a flow of fuel in the radial direction to the detonation chamber ... the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine.  Additionally, Folusiak et al only broadly teaches wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane, and do not teach wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both;	 wherein the acute nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine;	 wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;  wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 the upstream end of the strut is defined at a second lengthwise distance less than the first lengthwise distance.  To further treat these aforementioned limitations [including the strut and turbine section]: 	  GB ‘217 teaches A turbine engine, comprising: a compressor rotor  [16, 37, Figs. 1, 3, respectively] comprising a compressor airfoil [16, 37, Figs. 1, 3, respectively], wherein the compressor airfoil defines a trailing edge, and wherein the compressor airfoil [16, 37, Figs. 1, 3, respectively] is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius and an inner radius at the compressor rotor [16, 37]; and a rotating detonation combustion (RDC) system [19, 40, Figs. 1, 3, respectively] comprising an outer wall and an inner wall, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber therebetween, and wherein the RDC system [19, 40, Figs. 1, 3, respectively] further comprises a nozzle assembly within the detonation chamber and defined by a strut [see annotations of Fig. 2] along a radial direction,  wherein the nozzle assembly 29 providing a flow of fuel [e.g. from 30  to the detonation chamber, and wherein the compressor rotor  [16, 37] provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system;  wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system such as to obviate a diffuser dump region – see Fig. 3 of GB ‘217 [no diffuser dump region illustrated or disclosed – compare with diffuser dump region 20 of Taylor or diffuser dump region 12.1, Fig. 1 of Holladay] wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; and a turbine section having a turbine rotor comprising a turbine airfoil [21, 41, Figs. 1, 3, respectively] disposed downstream of the RDC system in direct fluid communication with the detonation chamber [19, 28, Fig. 1; 40, Fig. 3], wherein the strut [see annotations] is disposed [broadly] at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [the angle is broadly acute since applicant allows for approximately zero degrees in claim 8], wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [inherent – compare with applicant’s Fig. 4 and note that every rotating detonation combusted fuel/oxidizer mixture 230 has the rotating component and an axial component, the rotating component causing an acute angle relative to the reference radial plane 13], and wherein the turbine section is free from a turbine nozzle or turbine vane [none disclosed or illustrated] due to the acute nozzle angle, the turbine airfoil [21, 41], or both   the upstream end of the strut [see annotations of Fig. 2] defined an upstream end at a second lengthwise distance [L1] less than the first lengthwise distance [after modification];  wherein the radial distance of the core flowpath is defined approximately at the trailing edge or downstream of the compressor airfoil;  wherein the compressor rotor  [16, 37] defines a downstream-most rotor of a compressor section of the turbine engine proximate to the RDC system [19, 32, Figs. 1, 3, respectively];   wherein the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [contoured may be broadly construed as merely the outer boundary of the vane], each vane of the plurality of vanes is disposed at an acute nozzle angle [applicant’s subsequent angle range allows even parallel flow] relative to a reference radial plane extended from an axial centerline of the turbine engine;	 wherein the nozzle angle is between approximately zero degrees [includes parallel flow, especially as approximately zero includes zero] and approximately 85 degrees relative to the axial centerline of the turbine engine;	    wherein the core flowpath defines a turbine radial distance [annotated R2] at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor, and further wherein the leading edge of the turbine airfoil [23, 41, Figs. 1, 3, respectively] defines a turbine lengthwise distance from the detonation chamber exit equal to or less than approximately five times the turbine radial distance of the core flowpath [the distance is much less than 5 times R2 as the RDC is adjacent the turbine]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut [see annotations of Fig. 2] defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [the length of the detonation chamber is significantly less than 5 times R2];  wherein the trailing edge of the compressor rotor  [16, 37] and the leading edge of the turbine rotor define a lengthwise distance [L2] equal to or less than approximately nine times the radial gap [R2].   	Accordingly, GB ‘217 teaches the strut, which broadly has the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [contoured may be broadly construed as merely the outer boundary of the vane], each vane of the plurality of vanes disposed at an acute nozzle angle [broadly, since the acute angle includes approximately zero] relative to a reference radial plane extended from an axial centerline of the turbine engine, since the acute nozzle angle includes approximately zero.  It would have been obvious to one of ordinary skill in the art to utilize struts in the convergent-divergent nozzle assembly, as taught by GB ‘217, because the simple structure of the radial struts / nozzles reduces flow losses and/or to provide mechanical support at the nozzle end.  The arrangement of GB ‘217 allows the use of a compact gas turbine in the axial direction, which serves to save weight and volume.  It would have been obvious to one of ordinary skill in the art to employ the engine configuration of GB ‘217 with its compressor blades, turbine blades, and spacing, including relative relationships of the ranges for lengthwise distances and radial distances, and direct fluid communication of the nozzle assembly and the turbine the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane, and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both, as taught by GB ‘217, in order to utilize the workable ranges in the art that promote a compact axial engine design, which is especially valued in aircraft gas turbine environments such as used by GB ‘217 and Folusiak.
  For a narrower treatment of the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes is disposed at an acute nozzle angle limitation:    	
 	Burrus teaches a nozzle assembly within the combustion chamber and defined by a strut 34 defined along a radial direction and a nozzle wall, wherein the nozzle assembly defines a fuel injection opening downstream of an upstream end of the strut providing a flow of fuel in the radial direction to the detonation chamber, wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the convergent-divergent nozzle assembly of the RDC system such as to obviate a diffuser dump region [compare with Taylor or Holladay], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; wherein the strut defines a plurality of vanes 34 disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [curved in Fig. 7, each vane 34 of the plurality of vanes 34 is disposed at an acute nozzle angle [see Figs. 3, 7 which shows the acute nozzle angle and see also col. 3, lines 23-52 which teaches the angle is used to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / vanes / nozzles reduces flow losses] relative to a reference radial plane extended from an axial centerline of the turbine engine;  wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine [inherent, see Fig. 3 and note that range of 85 degrees would almost complete obstruct the duct in the axial direction and would be associated with high pressure losses and the angle shown in Fig. 3 is not that extreme], -- alternately it would be obvious to one of ordinary skill in the art to select the nozzle angle of between the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine, as an obvious matter of using the workable ranges in the art, to maintain swirl in the combustor and to prevent high pressure losses.  
 	Alternately, Wilde teaches a nozzle assembly 30, 23 [Figs. 2, 3] within the combustion chamber and defined by a strut 30, 23 [Figs. 2, 3] defined along a radial direction and a nozzle wall, wherein the nozzle assembly defines a fuel injection opening downstream of an upstream end of the strut providing a flow of fuel to the combustion chamber, wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; wherein the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine.  Wilde teaches the struts / vanes / angle of the nozzle assemblies allows for enhanced mixing with fuel [col. 3, lines 1-18].  Alternately, Joshi may be applied to teach a convergent-divergent nozzle assembly 26 within the detonation chamber and defined by a strut [see annotations] defined along a radial direction and a nozzle wall, wherein the convergent-divergent nozzle assembly defines a providing a flow of fuel to the detonation chamber in a rotating detonation system;  the strut defines a plurality of vanes [see angled vanes in Fig. 10] disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [see curved walls in Fig. 10], each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [paragraph 0035].  Joshi teaches the acute angle of the fuel/oxidizer mixture [Fig. 10] allows imparting momentum to the rotating detonation wave [paragraph 0046] and thus wherein the flow of fuel/oxidizer mixture approaches the turbine section [paragraph 0035] at an acute angle [Fig. 10] relative to the reference radial plane. 

    PNG
    media_image2.png
    387
    693
    media_image2.png
    Greyscale

Silkowski also teaches a nozzle assembly within the combustion chamber and defined by a strut defined along a radial direction, wherein the nozzle assembly defines a flow of fuel to the detonation chamber, wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the system such as to obviate a diffuser dump region [none shown in Fig. 3 – compare with Taylor/Holladay], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture from 116 [see Fig. 3]; and a turbine section having a turbine rotor 120 comprising a turbine airfoil 120 disposed downstream of the combustion system in direct fluid communication with the combustion chamber, wherein the strut is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil 120 at an acute angle relative to the reference radial plane, and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both [Fig. 3 is free of any turbine nozzle or vane; -- see paragraph 00192, which uses a simpler configuration]
 	It would have been obvious to one of ordinary skill in the art to add struts to convergent-divergent nozzle assembly opening of Folusiak et al, the struts / plurality of vanes disposed at an acute nozzle angle and defining a contoured flowpath, as taught by any of Burrus, Wilde et al and Joshi, the use of struts in the RDC nozzle assembly being taught by GB ‘217, in order to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses and/or to provide mechanical support at the nozzle end or because the acute strut angle allows for enhanced mixing, flame stabilization and the spiral arrangement allows for a shorter axial length of the turbine engine or even aids in strengthening the rotation of the rotating detonation wave (Joshi).  Since the fuel injection is already downstream of the upstream portion of the nozzle, after adding the struts, a fuel injection opening through the nozzle wall providing a flow of fuel in the radial direction to the detonation chamber of Folusiak would be downstream of an upstream end of the strut.  
 Furthermore, it would have been obvious to one of ordinary skill in the art to have wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [acute angle shown in Joshi or Silkowski], and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle [shown in GB ’21 and taught by Silkowski], the turbine airfoil, or both, as taught by the combination of Joshi and GB ‘217, noting that the fuel/oxidizer mixture approaches the turbine airfoil of GB 217 at an acute angle relative to the reference radial plane would be inherent in GB ‘217 and/or suggested by Joshi and/or Silkowski – because Joshi teaches angling the fuel/oxidizer mixture to align with the rotating detonation, thus defining an acute nozzle angle with respect to a downstream turbine section and Silkowski teaches the elimination of the turbine nozzle/vane is facilitated by the fuel/oxidizer mixture approaching the turbine airfoil at an acute angle relative to the reference radial plane 	As for the limitations of wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 wherein the strut [see annotations of Fig. 2] of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise distance, it is noted that GB ‘217 & Folusiak together teach wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance [annotated R1] of the core flowpath [note the distance from the airfoil to even the downstream end of the strut is much less than 9 times R1],	 wherein the strut of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise distance [fuel is injected at the middle of the strut and is therefore downstream of the L1 and longer than L1].  For an alternate treatment of the relative lengths [including L1 and L2] and radial distances of e.g. claims 2, 3, 14-16, it is noted that the figures clearly illustrate the relative relationships of the ranges; alternately, it would be obvious to one of ordinary skill in the art to employ the claimed ranges as an obvious matter of using the workable ranges in the art, particularly in an engine configuration which is compact in the lengthwise / axial direction.  The arrangement of GB ‘217 allows the use of a compact gas turbine in the axial direction, which serves to save weight and volume.  It would have been obvious to one of ordinary skill in the art to employ the engine configuration of GB ‘217 with its compressor blades, turbine blades, and spacing, including relative relationships of the ranges for lengthwise distances and radial distances, and direct fluid communication of the nozzle assembly and the turbine, as taught by GB ‘217, in order to utilize the workable ranges in the art that promote a compact axial engine design, which is especially valued in aircraft gas turbine environments such as used by GB ‘217 and Folusiak. 	Folusiak do not teach further comprising: a pressure vessel surrounding the outer wall and the inner wall of the RDC system, wherein a cooling passage is defined between the pressure vessel and the RDC system;	 wherein the pressure vessel comprises an outer vessel wall and an inner vessel wall, wherein the outer vessel wall and the inner vessel wall are each extended along the lengthwise direction around the outer wall and the inner wall of the RDC system.  GB ’217 further teach a pressure vessel [see the outer walls for cavities 62 in Fig. 4 which provide cooling flow, see col. page 3, lines 8-13; 50-60] surrounding the outer wall and the inner wall of the RDC system [19, 32, Figs. 1, 3, respectively], wherein a cooling passage 62 is defined between the pressure vessel and the RDC system [19, 32, Figs. 1, 3, respectively];	 wherein the pressure vessel comprises an outer vessel wall and an inner vessel wall, wherein the outer vessel wall and the inner vessel wall are each extended along the lengthwise direction around the outer wall and the inner wall of the RDC system.  It would have been obvious to one of ordinary skill in the art to employ a pressure vessel and cooling passage, as taught by GB ‘217, in order to prolong the lifespan of the combustor and/or prevent thermal damage.  Folusiak, as modified by GB ‘217 and Burrus, does not teach wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;	  wherein the compressor airfoil defines the exit angle within approximately 20 degrees of the nozzle angle; wherein the turbine airfoil of the turbine rotor defines a turbine exit angle relative to a reference radial plane extended from an axial centerline of the turbine engine, and wherein the turbine exit angle is between approximately zero and approximately 85 degrees;	 wherein the turbine exit angle is within approximately 20 degrees of a nozzle angle relative to the reference radial plane.  Silkowski [see Fig. 3] teaches the compressor airfoil 110 defines an exit angle relative to the axial centerline of the turbine engine,  and a nozzle angle for 114, 116 and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees [ass illustrated];	  wherein the compressor airfoil 110 appears to define the exit angle within approximately 20 degrees of the nozzle angle; wherein the turbine airfoil 120 of the turbine rotor defines a turbine exit angle relative to a reference radial plane extended from an axial centerline of the turbine engine, and wherein the turbine exit angle is between approximately zero and approximately 85 degrees [see Fig. 3];	 wherein the turbine exit angle appears to be within approximately 20 degrees of a nozzle angle for 114, 116 relative to the reference radial plane.  Alternately, making the compressor or turbine exit angle within approximately 20 degrees of the nozzle angle and the sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees, is within the ordinary skill in the art in order to utilize the workable ranges in the art.  Silkowski teaches the appropriate angles allows conserving of swirl within the combustor of the gas turbine, resulting in greater efficiency, reduced weight and greater simplicity of design [see paragraph 0019].  It would have been obvious to one of ordinary skill in the art to employ the claimed angle relationships, as taught by Silkowski, to conserve swirl within the combustor of the gas turbine, resulting in greater efficiency, reduced weight and greater simplicity of design.


    PNG
    media_image3.png
    546
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    655
    711
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    455
    713
    media_image6.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of combinations as applied above to claim 10, and further in view of Norris et al (2006/0096293).  GB ‘217 teaches cooling the combustor with cooling passages with air from the compressor [see the outer walls for cavities 62 in Fig. 4 which provide cooling flow, see col. page 3, lines 8-13; 50-60] but does not the cooling passage is in fluid communication with the core flowpath between the trailing edge of the compressor airfoil and the strut, and wherein a flow of oxidizer is provided from the core flowpath and the cooling passage via an opening in at least one of the outer wall or the inner wall.  Norris et al teach a gas turbine detonation chamber with strut 49 and compressor 24 further teaches the cooling passage [between 60 and 52 or 52 and 62 in Fig. 3 or 46, 182 in Fig. 7] is in fluid communication with the core flowpath between the trailing edge of the compressor 24 airfoil and the strut 49, and wherein a flow of oxidizer 152 is provided from the core flowpath and the cooling passage via an opening 176 in at least one of the outer wall or the inner wall.  Norris et al teach the cooling of the detonation chamber walls [paragraph 0005] which enhances their lifespan.  It would have been obvious to one of ordinary skill in the art to make the cooling passage in fluid communication with the core flowpath between the trailing edge of the compressor airfoil and the strut, and wherein a flow of oxidizer is provided from the core flowpath and the cooling passage via an opening in at least one of the outer wall or the inner wall, as taught by Norris et al with air, in order to provide a convenient source of cooling air for the combustor.  
Claims 1-5, 7-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2062059983 in view of Hishida “Fundamentals of rotating detonations” and GB 1069217 and Folusiak “Assessment of numerical simulations of RDE combustion chamber” and either Burrus (5,619,855) or Wilde et al (3,299,632) and in view of Silkowski (2015/0323185) and Joshi (2015/0167544) and optionally in view of either Taylor (5,335,501) or Holladay (5,279,126).  

    PNG
    media_image7.png
    519
    606
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    454
    479
    media_image8.png
    Greyscale

CN ‘998 teaches [see annotations] A turbine engine [Fig. 1], comprising: a compressor rotor [radially outside C1 or C2] comprising a compressor airfoil [radially outside C1 or C2 -- see annotations], wherein the compressor airfoil defines a trailing / downstream edge, and wherein the compressor airfoil is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius [of 11] and an inner radius [of 122] at the compressor rotor [circa C1 / C2]; and a rotating detonation combustion (RDC) system 13 comprising an outer wall 133 and an inner wall 132, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber 135 therebetween, and wherein the RDC system further comprises a convergent-divergent nozzle assembly within the core flowpath and defined by a strut 143 defined along a radial direction [see Figs. 1, 8] and a nozzle wall [top or bottom converging-diverging wall of 14], wherein the convergent-divergent nozzle assembly defines a fuel injection opening providing a flow of fuel to the core flowpath, wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the convergent-divergent nozzle assembly of the RDC system such as to obviate a diffuser dump region [no diffuser dump region illustrated or disclosed – compare with diffuser dump region 20 of Taylor or diffuser dump region 12.1, Fig. 1 of Holladay], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; and a turbine section 16 having a turbine rotor comprising a turbine airfoil 16 disposed downstream of the RDC system 13 in direct fluid communication4 with the detonation chamber, wherein a detonation wave produced from the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [inherent in all rotating detonation engines as a detonation wave produced from the flow has both an axial component and a circumferential rotation thus forming at an acute angle relative to the reference radial plane – compare with applicant’s Fig. 4, angle 85, noting that applicant’s flow also has an axial component and circumferential component, alternately disclosed by Hishida, whose teachings and are incorporated from above.  Accordingly, to the extent not already inherent, it would have been obvious to one of ordinary skill in the art to make a detonation wave produced from the flow of fuel/oxidizer mixture approaches the downstream end of the combustion chamber / turbine airfoil, as taught by Hishida, as the typical behavior of the rotating detonation wave.]  (2) wherein the fuel injection opening is defined at a first lengthwise distance [annotated L1] from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath [annotated R1, appears to be so from Fig. 1],	 the upstream end of the strut is defined at a second lengthwise distance less than the first lengthwise distance;  wherein the radial distance of the core flowpath is defined approximately at the trailing edge or downstream of the compressor airfoil [the reference has the claimed radial distance];  wherein the compressor rotor defines a downstream-most rotor of a compressor section of the turbine engine proximate to the RDC system;  (10) further comprising: a pressure vessel 11, 122 surrounding the outer wall 133 and the inner wall 132 of the RDC system, wherein a cooling passage T1, T2 is defined between the pressure vessel and the RDC system;	 wherein the pressure vessel comprises an outer vessel wall 11 and an inner vessel wall 122, wherein the outer vessel wall and the inner vessel wall are each extended along the lengthwise direction around the outer wall and the inner wall of the RDC system;	 wherein the cooling passage T1, T2 is in fluid communication with the core flowpath between the trailing edge of the compressor airfoil and the strut, and wherein a flow of oxidizer is provided from the core flowpath and the cooling passage via an opening in at least one of the outer wall or the inner wall [the configuration is analogous to applicant’s];  	 wherein the core flowpath defines a turbine radial distance at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor [annotated R2], and further wherein the leading edge of the turbine airfoil defines a turbine lengthwise distance from the detonation chamber exit equal to or less than approximately five times the turbine radial distance of the core flowpath [does not appear to be so based on Fig. 1 – will be addressed later]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [appears to be so based on Fig. 1];  wherein the trailing edge of the compressor rotor and the leading edge of the turbine rotor define a lengthwise distance equal to or less than approximately nine times the radial gap R2 [appears to be so based on Fig. 1]; wherein the turbine exit angle is between approximately zero and approximately 85 degrees [virtually inherent, otherwise the turbine exit would be almost perpendicular to the axial plane and block off virtually all flow in the axial / downstream direction, which would not allow for the turbine to operate.  Alternately, this range is obvious to employ in order to facilitate operation of the turbine and prevent blocking the turbine exit];	  	In CN ‘998, the fuel injection occurs at the struts 143 which are part of the convergent-divergent nozzle assembly.  CN ‘988 teach a broad reading of the wherein the RDC system further comprises a convergent-divergent nozzle assembly within the detonation chamber and defined by a strut defined along a radial direction and a nozzle wall, and does not teach wherein the convergent-divergent nozzle assembly defines a fuel injection opening through the nozzle wall and downstream of an upstream end of the strut providing a flow of fuel in the radial direction to the detonation chamber, and a turbine section having a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber;   wherein the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein a detonation wave produced from the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane, and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both.  To further treat these aforementioned limitations [including the strut and turbine section and direct communication]:
	 GB ‘217 teaches A turbine engine, comprising: a compressor rotor  [16, 37, Figs. 1, 3, respectively] comprising a compressor airfoil [16, 37, Figs. 1, 3, respectively], wherein the compressor airfoil defines a trailing edge, and wherein the compressor airfoil [16, 37, Figs. 1, 3, respectively] is disposed within a core flowpath of the turbine engine, and further wherein the core flowpath defines a radial distance between an outer radius and an inner radius at the compressor rotor [16, 37]; and a rotating detonation combustion (RDC) system [19, 40, Figs. 1, 3, respectively] comprising an outer wall and an inner wall, wherein the outer wall and the inner wall are each extended along a lengthwise direction and defining a detonation chamber therebetween, and wherein the RDC system [19, 40, Figs. 1, 3, respectively] further comprises a nozzle assembly within the detonation chamber and defined by a strut [see annotations of Fig. 2] along a radial direction,  wherein the nozzle assembly 29 providing a flow of fuel [e.g. from 30 to the detonation chamber, and wherein the compressor rotor  [16, 37] provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system;  wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system such as to obviate a diffuser dump region – see Fig. 3 of GB ‘217 [no diffuser dump region illustrated or disclosed – compare with diffuser dump region 20 of Taylor or diffuser dump region 12.1, Fig. 1 of Holladay] wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; and a turbine section having a turbine rotor comprising a turbine airfoil [21, 41, Figs. 1, 3, respectively] disposed downstream of the RDC system in direct fluid communication with the detonation chamber [19, 28, Fig. 1; 40, Fig. 3], wherein the strut [see annotations] is disposed [broadly] at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [the angle is broadly acute since applicant allows for approximately zero degrees in claim 8], wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [inherent – compare with applicant’s Fig. 4 and note that every rotating detonation combusted fuel/oxidizer mixture 230 has the rotating component and an axial component, the rotating component causing an acute angle relative to the reference radial plane 13], and wherein the turbine section is free from a turbine nozzle or turbine vane [none disclosed or illustrated] due to the acute nozzle angle, the turbine airfoil [21, 41], or both   the upstream end of the strut [see annotations of Fig. 2] defined an upstream end at a second lengthwise distance [L1] less than the first lengthwise distance [after modification];  wherein the radial distance of the core flowpath is defined approximately at the trailing edge or downstream of the compressor airfoil;  wherein the compressor rotor  [16, 37] defines a downstream-most rotor of a compressor section of the turbine engine proximate to the RDC system [19, 32, Figs. 1, 3, respectively];   wherein the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [contoured may be broadly construed as merely the outer boundary of the vane], each vane of the plurality of vanes is disposed at an acute nozzle angle [applicant’s subsequent angle range allows even parallel flow] relative to a reference radial plane extended from an axial centerline of the turbine engine;	 wherein the nozzle angle is between approximately zero degrees [includes parallel flow, especially as approximately zero includes zero] and approximately 85 degrees relative to the axial centerline of the turbine engine;	    wherein the core flowpath defines a turbine radial distance [annotated R2] at the turbine rotor between an outer turbine radius at the turbine rotor and an inner turbine radius at the turbine rotor, and further wherein the leading edge of the turbine airfoil [23, 41, Figs. 1, 3, respectively] defines a turbine lengthwise distance from the detonation chamber exit equal to or less than approximately five times the turbine radial distance of the core flowpath [the distance is much less than 5 times R2 as the RDC is adjacent the turbine]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut [see annotations of Fig. 2] defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [the length of the detonation chamber is significantly less than 5 times R2];  wherein the trailing edge of the compressor rotor  [16, 37] and the leading edge of the turbine rotor define a lengthwise distance [L2] equal to or less than approximately nine times the radial gap [R2].   	Accordingly, GB ‘217 teaches the strut, which broadly has the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [contoured may be broadly construed as merely the outer boundary of the vane], each vane of the plurality of vanes disposed at an acute nozzle angle [broadly, since the acute angle includes approximately zero] relative to a reference radial plane extended from an axial centerline of the turbine engine, since the acute nozzle angle includes approximately zero.  It would have been obvious to one of ordinary skill in the art to utilize struts in the convergent-divergent nozzle assembly, as taught by GB ‘217, because the simple structure of the radial struts / nozzles reduces flow losses and/or to provide mechanical support at the nozzle end.  The arrangement of GB ‘217 allows the use of a compact gas turbine in the axial direction, which serves to save weight and volume.  It would have been obvious to one of ordinary skill in the art to employ the engine configuration of GB ‘217 with its compressor blades, turbine blades, and spacing, including relative relationships of the ranges for lengthwise distances and radial distances, and direct fluid communication of the nozzle assembly and the turbine the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle [broadly includes zero] relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane, and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both, as taught by GB ‘217, in order to utilize the workable ranges in the art that promote a compact axial engine design, which is especially valued in aircraft gas turbine environments such as used by GB ‘217 and Folusiak.
  For a narrower treatment of the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes is disposed at an acute nozzle angle limitation:    	
 	Burrus teaches a nozzle assembly within the combustion chamber and defined by a strut 34 defined along a radial direction and a nozzle wall, wherein the nozzle assembly defines a fuel injection opening downstream of an upstream end of the strut providing a flow of fuel in the radial direction to the detonation chamber, wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the convergent-divergent nozzle assembly of the RDC system such as to obviate a diffuser dump region [compare with Taylor or Holladay], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; wherein the strut defines a plurality of vanes 34 disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [curved in Fig. 7, each vane 34 of the plurality of vanes 34 is disposed at an acute nozzle angle [see Figs. 3, 7 which shows the acute nozzle angle and see also col. 3, lines 23-52 which teaches the angle is used to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / vanes / nozzles reduces flow losses] relative to a reference radial plane extended from an axial centerline of the turbine engine;  wherein the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine [inherent, see Fig. 3 and note that range of 85 degrees would almost complete obstruct the duct in the axial direction and would be associated with high pressure losses and the angle shown in Fig. 3 is not that extreme], -- alternately it would be obvious to one of ordinary skill in the art to select the nozzle angle of between the nozzle angle is between approximately zero degrees and approximately 85 degrees relative to the axial centerline of the turbine engine, as an obvious matter of using the workable ranges in the art, to maintain swirl in the combustor and to prevent high pressure losses.  
 	Alternately, Wilde teaches a nozzle assembly 30, 23 [Figs. 2, 3] within the combustion chamber and defined by a strut 30, 23 [Figs. 2, 3] defined along a radial direction and a nozzle wall, wherein the nozzle assembly defines a fuel injection opening downstream of an upstream end of the strut providing a flow of fuel to the combustion chamber, wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture; wherein the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure, each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine.  Wilde teaches the struts / vanes / angle of the nozzle assemblies allows for enhanced mixing with fuel [col. 3, lines 1-18].  Alternately, Joshi may be applied to teach a convergent-divergent nozzle assembly 26 within the detonation chamber and defined by a strut [see annotations] defined along a radial direction and a nozzle wall, wherein the convergent-divergent nozzle assembly defines a providing a flow of fuel to the detonation chamber in a rotating detonation system;  the strut defines a plurality of vanes [see angled vanes in Fig. 10] disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [see curved walls in Fig. 10], each vane of the plurality of vanes disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine [paragraph 0035].  Joshi teaches the acute angle of the fuel/oxidizer mixture [Fig. 10] allows imparting momentum to the rotating detonation wave [paragraph 0046] and thus wherein the flow of fuel/oxidizer mixture approaches the turbine section [paragraph 0035] at an acute angle [Fig. 10] relative to the reference radial plane. 

    PNG
    media_image2.png
    387
    693
    media_image2.png
    Greyscale

Silkowski also teaches a nozzle assembly within the combustion chamber and defined by a strut defined along a radial direction, wherein the nozzle assembly defines a flow of fuel to the detonation chamber, wherein the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the system such as to obviate a diffuser dump region [none shown in Fig. 3], wherein the flow of fuel and the flow of oxidizer combine to form a flow of fuel/oxidizer mixture from 116 [see Fig. 3]; and a turbine section having a turbine rotor 120 comprising a turbine airfoil 120 disposed downstream of the combustion system in direct fluid communication with the combustion chamber, wherein the strut is disposed at an acute nozzle angle relative to a reference radial plane extended from an axial centerline of the turbine engine, wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil 120 at an acute angle relative to the reference radial plane, and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both [Fig. 3 is free of any turbine nozzle vane; -- see paragraph 0019, which uses a simpler configuration]
It would have been obvious to one of ordinary skill in the art to add struts to convergent-divergent nozzle assembly of CN ‘145, the struts / plurality of vanes disposed at an acute nozzle angle and defining a contoured flowpath, as taught by any of Burrus, Wilde et al and Joshi, the use of struts in the RDC nozzle assembly being taught by GB ‘217, in order to produce a swirling flow in the combustor which enhances the mixing therein and that the simple structure of the radial struts / nozzles reduces flow losses and/or to provide mechanical support at the nozzle end or because the acute strut angle allows for enhanced mixing, flame stabilization and the spiral arrangement allows for a shorter axial length of the turbine engine or due to the acutely angled struts allowing for enhancing the rotating detonation wave (Joshi).   Furthermore, it would have been obvious to one of ordinary skill in the art to make the compressor rotor provides a flow of oxidizer in direct fluid communication to the nozzle assembly of the RDC system, as taught by Fig. 3 vs Fig. 1 of GB ‘217, and a turbine section having a turbine rotor comprising a turbine airfoil disposed downstream of the RDC system in direct fluid communication with the detonation chamber, as taught by both Figs. 1, 3 of GB ‘217, to be more compact arrangement than one with an intervening vane and/or to eliminate unnecessary parts, as taught by GB ‘217.  Additionally, it is noted that a turbine section having a turbine rotor comprising a turbine airfoil disposed downstream of the combustion system in direct fluid communication with the combustion chamber, is also taught by Silkowski, so that the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both [Fig. 3 is free of any turbine nozzle or vane; -- see paragraph 0019 cited above, which uses a simpler configuration].  It would have been obvious to one of ordinary skill in the art to employ a turbine section having a turbine rotor comprising a turbine airfoil disposed downstream of the combustion system in direct fluid communication with the combustion chamber,  so that the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle, the turbine airfoil, or both, as taught by Silkowski, in order to utilize a simpler configuration that reduces complexity, weight, and cooling requirements.
  It would further have been obvious to one of ordinary skill in the art to have wherein the flow of fuel/oxidizer mixture approaches the turbine airfoil at an acute angle relative to the reference radial plane [acute angle shown in Joshi or Silkowski], and wherein the turbine section is free from a turbine nozzle or turbine vane due to the acute nozzle angle [shown in GB ’217 and taught by Silkowski], the turbine airfoil, or both, as taught by the combination of Joshi and GB ‘217, noting that the fuel/oxidizer mixture approaches the turbine airfoil of GB 217 at an acute angle relative to the reference radial plane would be inherent in GB ‘217 and/or suggested by Joshi and/or Silkowski – because Joshi teaches angling the fuel/oxidizer mixture to align with the rotating detonation, thus defining an acute nozzle angle with respect to a downstream turbine section and Silkowski teaches the elimination of the turbine nozzle/vane is facilitated by the fuel/oxidizer mixture approaching the turbine airfoil at an acute angle relative to the reference radial plane. 
 	As for the limitations of wherein the fuel injection opening is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance of the core flowpath,	 wherein the strut [see annotations of Fig. 1 of CN ‘998] of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise distance, it is noted that GB ‘217 / CN ‘998 together teach wherein the fuel injection opening [positioned at the middle of the strut of CN ‘998] is defined at a first lengthwise distance from the trailing edge of the compressor airfoil equal to or less than approximately nine times the radial distance [annotated R1] of the core flowpath [note the distance from the airfoil to even the downstream end of the strut is much less than 9 times R1],	 wherein the strut of the RDC system defines an upstream end defined at a second lengthwise distance [annotated as L1] less than the first lengthwise distance [fuel is injected at the middle of the strut and is therefore downstream of the L1 and longer than L1].  For an alternate treatment of the relatively lengths [including L1 and L2] and radial distances of e.g. claims 2, 3, 14-16, it is noted that the figures of CN ‘998 clearly illustrate the relative relationships of the ranges but do not necessarily teach wherein the leading edge of the turbine airfoil defines a turbine lengthwise distance [L2] from the detonation chamber exit equal to or less than approximately five times the turbine radial distance of the core flowpath [R2]; 	 wherein the RDC system defines a radial gap between the outer wall and the inner wall, and further wherein the strut defines a downstream end defined adjacent to the detonation chamber, and wherein the RDC system defines a detonation chamber length between the downstream end and the detonation chamber exit equal to or less than approximately five times the radial gap [R2].  GB ‘217 teaches using the claimed ranges as an obvious matter of using the workable ranges in the art, particularly in an engine configuration which is compact in the lengthwise / axial direction [see above annotations; and see previous treatment by GB ‘217 for teachings which are not repeated for conciseness].  The arrangement of GB ‘217 allows the use of a compact gas turbine in the axial direction, which serves to save weight and volume.  It would have been obvious to one of ordinary skill in the art to employ the engine configuration of GB ‘217 with its compressor blades, turbine blades, and spacing, including relative relationships of the ranges for lengthwise distances and radial distances, and direct fluid communication of the nozzle assembly and the turbine, as taught by GB ‘217, in order to utilize the workable ranges in the art that promote a compact axial engine design.   	CN ‘998 does not teach wherein the compressor airfoil defines an exit angle relative to the axial centerline of the turbine engine, and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees;	  wherein the compressor airfoil defines the exit angle within approximately 20 degrees of the nozzle angle; wherein the turbine airfoil of the turbine rotor defines a turbine exit angle relative to a reference radial plane extended from an axial centerline of the turbine engine, and wherein the turbine exit angle is between approximately zero and approximately 85 degrees;	 wherein the turbine exit angle is within approximately 20 degrees of a nozzle angle relative to the reference radial plane.  Silkowski  [see Fig. 3] teaches the compressor airfoil 110 defines an exit angle relative to the axial centerline of the turbine engine,  and a nozzle angle for 114, 116 and wherein a sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees [ass illustrated];	  wherein the compressor airfoil 110 appears to define the exit angle within approximately 20 degrees of the nozzle angle; wherein the turbine airfoil 120 of the turbine rotor defines a turbine exit angle relative to a reference radial plane extended from an axial centerline of the turbine engine, and wherein the turbine exit angle is between approximately zero and approximately 85 degrees [see Fig. 3];	 wherein the turbine exit angle appears to be within approximately 20 degrees of a nozzle angle for 114, 116 relative to the reference radial plane.  Alternately, making the compressor or turbine exit angle within approximately 20 degrees of the nozzle angle and the sum of the exit angle and the nozzle angle is between approximately zero degrees and approximately 85 degrees, is within the ordinary skill in the art in order to utilize the workable ranges in the art.  Silkowski teaches the appropriate angles allows conserving of swirl within the combustor of the gas turbine, resulting in greater efficiency, reduced weight and greater simplicity of design [see paragraph 0019].  It would have been obvious to one of ordinary skill in the art to employ the claimed angle relationships, as taught by Silkowski, to conserve swirl within the combustor of the gas turbine, resulting in greater efficiency, reduced weight and greater simplicity of design.
 Response to Arguments
Applicant's arguments filed 6/09/2022 have been fully considered but they are not persuasive. 
Applicant alleges that GB ‘217 does not teach the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure.  In rebuttal, GB ‘217 broadly the strut defines a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure [contoured may be broadly construed as merely the outer boundary of the vane], each vane of the plurality of vanes disposed at an acute nozzle angle [broadly, since the acute angle includes approximately zero] relative to a reference radial plane extended from an axial centerline of the turbine engine.  
For Burrus, Applicant argues the vanes 34 are axially extending and not disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure.  In rebuttal, the vanes 34 of Fig. 3 defines a plurality of vanes 34 disposed in circumferential arrangement [radial struts/vanes 34 are circumferentially spaced from each other] through the core flowpath [compare Fig. 3 with Fig. 7] to define a contoured flowpath structure [see Fig. 7, which teaches the vane walls are contoured, e.g. curved, which results in the a contoured flowpath between adjacent vanes/struts].  Applicant’s argument that that the vanes 34 are axially extending is irrelevant, as applicant’s own vanes are also axially extending and thus cannot be a distinguishing feature.
 Dobbeling has been replaced by Wilde, which still shows the new features added by amendment.
 For Joshi, applicant alleges the strut does not define a plurality of vanes disposed in circumferential arrangement through the core flowpath to define a contoured flowpath structure and allege since the struts are part of a plate 30, they cannot read on the claimed invention.  In rebuttal, Joshi is clearly analogous and the individual struts/vanes were annotated in Fig. 11.  Regardless of whether they are part of an overall plate, applicant’s claims do no distinguish from struts / vanes which are integrally connected by inner and outer rings in the circular arrangement of Joshi.  Fig. 10 also clearly dispels applicant’s allegation about the contoured flowpath, as the flowpaths 46 between adjacent vanes/struts are clearly contoured, e.g. curved. 
As for applicant’s argument regarding CN ‘998, applicant references claim 8 of a IDS filed translation. 
“The Office Action apparently aligns "nozzles 143" of Wang with the claimed "strut." Referring to the annotated FIG. 8 provided by the Office Action, Office Action, page 23, the nozzles 143 are not struts. Furthermore, the nozzles 132 are not "a plurality of vanes disposed in circumferential arrangement through the core flowpath. Instead, the nozzles 143 "penetrate the outer wall 133 of the rotary knock combustion chamber 13."[italics added] Translation, claim 8.”
 In rebuttal, in the Examiner provided translation [see PTO-892 of 10/27/2021], claim 8 sets forth:
“8. The continuous rotary detonation tank according to claim 5, wherein the oil path assembly (14) comprises oil supply pipeline (141), fuel pipe (142) is set on rotating knocking combustion chamber (13) of the outer wall (133); an annular combustion chamber (135) is connected with the oil supply pipeline (141) and rotating the knocking combustion chamber (13), and a plurality of nozzle (143) is fixed to the rotating knocking combustion chamber (13) of the outer wall (133) is connected with the fuel pipe (142) corresponding to the position. entering the rotary detonation combustion chamber via a nozzle (143) to make the fuel in the fuel pipe (142) in (13).” 
Additionally, the Examiner provided translation sets forth:
“In the continuous rotary detonation tank of this utility model, referring to FIG. 1 and FIG. 8, the oil path assembly 14 can include the oil pipeline 141, a fuel tube (142) is set on rotary detonation combustion chamber 13 of the outer wall 133. is connected with the oil supply pipeline 141 and rotational knock combustion chamber 13 of the annular combustion chamber 135, and a plurality of nozzles 143 is fixed to rotary detonation combustion chamber 13 of the outer wall 133 and the position corresponding to the fuel pipe 142 to the fuel pipe 142 in the fuel via a nozzle 143 into a rotating knocking combustion chamber 13. [see paragraph bridging pages 7-8 of the Examiner translation]”
Applicant arguments fail to persuade as the nozzles 143 are fixed to the outer wall 133 of the nozzle assembly and are circumferentially spaced as shown in Fig. 8.  As for CN ‘998, the Examiner’s position has been that using the fuel injection occurs at the struts 143 which are part of the convergent-divergent nozzle assembly and is analogous to Fig. 4 of applicant’s disclosure where fuel 108 is injected from the struts 105.  In combination with GB ‘217, Dobbeling, Wilde or Joshi references, CN ‘998 teaches the amended features as applied above.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

October 17, 2022

	   

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note “acute nozzle angle” is later set by claim 7 to be between approximately zero degrees [includes axial only, especially as approximately zero includes zero] and approximately 85 degrees relative to the axial centerline of the turbine engine.  Accordingly, applicant’s angle range of claim 1 includes straight or non-inclined struts, rather than only inclined angle struts.  	 
        2 As such, an orientation of the bulk swirl combustor is selected to ensure the flow of combustion gas discharged towards the turbine has a flow angle within the predetermined range. Leveraging bulk swirl combustors to satisfy flow angle requirements of the turbine enables removal of one or both of guide vanes and turbine nozzles positioned at opposing ends of the combustor. Moreover, removing turbine nozzles from the turbine engine reduces the complexity of the turbine engine by eliminating component cooling requirements with compressor bleed air. As such, a length of the turbine is decreased, a weight of the turbine engine is reduced, and turbine efficiency is increased.[excepted from paragraph 0019 of Silkowski]
        3 See translation provided by the Examiner in the previous office action.   
        4 Note the original claims 19, 20 permitted additional elements such as a guide vane between the compressor rotor and RDC system and was considered by applicant to still read on direct fluid communication, which was also claimed in original claim 1.